Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the Ohgishi reference teaches of a magnetic resonance imaging MRI apparatus with an electronic paper 5  located on the inner wall 22 of the accommodating space 21 of the magnetic field generating device, where the electronic paper displays to the subject predetermined information such as remaining scan time, precautions when obtaining an imaging and an image that suits the preferences [0023, 0033].  The Ohgishi reference however does not teach, in combination with the remaining elements of the claims, “controlling the communication interface to receive from an external server, image contents for mitigating stress of the subject”, “selecting an image content from among the received image contents based on the received user input”.  The Mostafavi reference discloses providing visual signal to time-synchronize a patient’s breathing with the CT image data collection cycle where the “image/graphics as shown in screen 101 provides visual signal to control the patient’s breathing…while the gantry rotates around the patient to collect image data…one or more breathing state of patient can be synchronized with the rotation of the gantry…and a communication interface that provides a two-way data communication coupling to a network link 820 that is connected to a local network 822 and send and receives electrical, electromagnetic or optical signals that carry data streams representing various types of information” [0073].  The Mostafavi reference however does not teach of “controlling the communication interface to receive, from an external server, image contents for mitigating stress of the subject” and does not teach of “selecting an image content from among the received image contents, based on the received user input for controlling the display”.  
Therefore with respect to the independent claims 21, 32, and the corresponding dependent claims, the combination of the references do not teach of a MRI based imaging apparatus for providing contents to a subject during image acquisition with the apparatus comprising a display disposed inside the gantry of the MR apparatus that provides information to the subject while the subject is inside the gantry with a user input interface for controlling the display, communication interface for “controlling the communication interface to receive from an external server, image contents for mitigating stress of the subject”, “selecting an image content from among the received image contents based on the received user input”, and controlling the display to the subject with respect to the selected image content and an indicator representing the time remaining until the capture of the MR image is ended by at least one of characters or numbers based on the received information and control to adjust the position of the display based on the position of the subject in the gantry.   
Other relevant references of interest:
2009/0021257: directed to MRI based system that includes gantry with a monitor 32 outside the gantry for displaying setting information [0060-0065] but does not teach of the claimed combination of steps including, “controlling the communication interface to receive from an external server, image contents for mitigating stress of the subject”, “selecting an image content from among the received image contents based on the received user input”, “controlling the display to display to the subject the selected image content and an indicator representing the time remaining until capturing of the MR image is ended by at least one of characters or numbers based on received second information and controlling the sound output to output an acoustic signal related to the selected image content”.  
2007/0126425:  directed to a MRI based apparatus with display monitor 16 provided on the gantry 10 which displays the sequence of attaching to the subject the receiver coil connected to the connection panel where by looking at the display monitor the medical expert can attach the receiver coil to the subject, displaying the method of laying out the wire of the coil connected to the connection panel , and displays the point the subject should pay attention to during the tomography to be formed [0059-0061] but does not teach of the claimed combination of steps including, “controlling the communication interface to receive from an external server, image contents for mitigating stress of the subject”, “selecting an image content from among the received image contents based on the received user input”, “controlling the display to display to the subject the selected image content and an indicator representing the time remaining until capturing of the MR image is ended by at least one of characters or numbers based on received second information and controlling the sound output to output an acoustic signal related to the selected image content”.  
Drawings
The Drawings submitted 3/11/19 are accepted. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793